DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1, 5-7, and 16-17 are pending and have been examined in this application.
An information disclosure statement (IDS) has been filed on 04/04/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) and Species A (Figures 1-4) in the reply filed on 05/27/2020 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 2-4 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Elections were made without traverse in the reply filed on 05/27/2020.
The requirement is deemed proper and is therefore made FINAL.
Claims 2-4 and 8-15 have been reconsidered and are not found to be generic in view of the applicant’s figures and specification. Specifically, it states in claim 2 that the upper housing includes “a bottom wall” (line 2) and “the bottom wall having a curved front between which the curved front edge extends, but in no way does this curved front edge extend from any side edges of the bottom wall. Based on the aforementioned disclosure, in the applicant’s figures and specification, claim 2 is held as not being drawn to the elected Species A. Furthermore, claims 3-4 and 8-15 depend on claim 2. Therefore, claims 2-4 and 8-15 are considered non-elected and have been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bottom wall of the upper housing 20 as described in the specification. Specifically, Paragraph [0035] discloses the upper housing 20, 120 is disclosed to have “a bottom wall” and “the bottom wall can have a curved front edge extending outwardly away from the side edges of the bottom wall”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0035] recites that the upper housing 20, 120 can have “a bottom wall” and “the bottom wall can have a curved front edge extending outwardly away from the side edges of the bottom wall”. It is unclear whether Species A (Figs. 1-4) has a bottom wall 29 similar to that shown in Fig. 5, since such a bottom wall of the upper housing is not clearly shown in Figs. 1-4. The specification recites, in Paragraph [0035], that the upper housing 20 has a bottom wall, and therefore the specification remains unclear as to whether the upper housing as a bottom wall in view of the figures.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pat. 4332100) in view of Child (U.S. Pat. 7937887) and McGowan et al. (U.S. Pub. 20170006847).
In regard to claim 1, Schneider discloses an insect trap useful for trapping flying insects, the insect trap comprising: an upper housing with a curved front wall (Figs. 1-2, upper housing 32 with curved wall 34); a base housing including an opening through which insects can enter an interior of the base housing (Figs. 1-2, base housing 12 with opening near element 18); an insect trapping element facing the opening in the base housing (Fig. 2, insect trapping element 24/26); and a UV light source extending across an outer surface (Fig. 2, where UV light 14 extends across the outer surface of the reflector 36; the reflector 36 is directed toward the exterior of the trap and it is an outer surface in comparison to the blade 28 and fan motor 30 which are more internally positioned than the reflector 36). Schneider does not discloses an upper housing including a horizontal row of light emitting diodes extending across an outer surface of a curved front wall such that light from each of the light emitting diodes is projected outwardly from the upper housing at a different angle than adjacent light emitting diodes in the horizontal row of light emitting diodes. Child discloses an upper housing including a horizontal row of light emitting diodes extending across a curved front wall such that light from each of the light emitting diodes is projected outwardly from the upper housing at a different angle than adjacent light emitting diodes in the horizontal row of light emitting diodes (Fig. 2 and Column 5, lines 21-35, where there is a horizontal row of lights 9 on a curved front wall, which allows the light from each LED to project outwardly from the upper housing at an angle different than adjacent LEDs). Schneider and Child are analogous because they are 
Schneider as modified by Child does not disclose an upper housing including a planar top wall and a planar back wall extending downward and perpendicularly to the planar top wall. McGowan et al. disclose a housing including a planar top wall and a planar back wall extending downward and perpendicularly to the planar top wall (Paragraph [0032] and Figs. 2-4, where the device has a planar top wall 4 and a planar back wall 8 that extends downward and perpendicularly from the planar top wall 4). Schneider and McGowan et al. are analogous because they are from the same field of endeavor which include insect traps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Schneider as modified by Child such that an upper housing including a planar top wall and a planar back wall extending downward and perpendicularly to the planar top wall in view of McGowan et al., since the planar top wall and the planar back wall of McGowan et al. . 
Claims 5, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pat. 4332100) in view of Child (U.S. Pat. 7937887) and McGowan et al. (U.S. Pub. 20170006847) as applied to claim 1, and further in view of Eom et al. (U.S. Pub. 20190133106).
In regard to claim 5, Schneider as modified by Child and McGowan et al. discloses the insect trap of claim 1. Schneider as modified by Child and McGowan et al. does not disclose the upper housing includes a multi-position switch configured to adjust power supplied to the horizontal row of light emitting diodes such that when the switch is in a first position only some of the light emitting diodes receive power and when the switch is in a second position all of the light emitting diodes receive power. Eom et al. disclose the upper housing includes a multi-position switch (Paragraph [0192], where the switch 30 may be placed on the upper end of the LED module mount 160; Paragraph [0192-0195], where the switch 30 could be a plurality of switches that can be in multiple positions for controlling different sections of LEDs; Fig. 25 and Paragraph [0209], where the switch may be an input unit 2400 which includes a keyboard and touchscreen display that can be adjustably positioned by the user on the device body and that can be used to control the device) configured to adjust power supplied to the horizontal row of light emitting diodes (Fig. 26, the horizontal row of LEDs 161) such that when the switch is in a first position 
In regard to claim 7, Schneider as modified by Child and McGowan et al. discloses the insect trap of claim 1. Schneider as modified by Child and McGowan et al. does not disclose the upper housing includes first and second horizontal rows of light emitting diodes and the first horizontal row of light emitting diodes is located above the second horizontal row of light emitting diodes. Eom et al. disclose the upper housing includes first and second horizontal rows of light emitting diodes and the first horizontal row of light emitting diodes is located above the second horizontal row of light emitting diodes (Fig. 10, where the LED module 361 has two rows of LEDs 163). Schneider and Eom et 
In regard to claim 16, Schneider as modified by Child and McGowan et al. discloses the insect trap of claim 1, wherein each of the light emitting diodes emits ultraviolet (UV) light (Child, Column 5, lines 28-35, where the LEDs emit the same UV wavelengths ranging from 360 to 420 nm). Schneider as modified by Child does not disclose the upper housing includes circuitry to supply the horizontal row of light emitting diodes with DC power. Eom et al. disclose the housing includes circuitry to supply the horizontal row of light emitting diodes with DC power (Fig. 19, Fig. 25, and Paragraph [0203], where the power supply can provide DC power to the light source (LEDs)). Schneider and Eom et al. are analogous because they are from the same field of endeavor which include insect traps. It would have been obvious to one of ordinary skill in the art before the effective 
In regard to claim 17, Schneider as modified by Child, McGowan et al., and Eom et al. discloses the insect trap of claim 16, wherein all of the light emitting diodes emit UV light at a wavelength of about 370 to 380 nm (Child, Column 5, lines 28-35, where the LEDs emit UV wavelengths ranging from 360 to 420 nm).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pat. 4332100) in view of Child (U.S. Pat. 7937887) and McGowan et al. (U.S. Pub. 20170006847) as applied to claim 1, and further in view of Eom et al. (U.S. Pub. 20190133106) and Larkin (U.S. Pat. 4949501).
In regard to claim 6, Schneider as modified by Child and McGowan et al. discloses the insect trap of claim 1. Schneider as modified by Child and McGowan et al. does not disclose the horizontal row of light emitting diodes comprises two horizontal rows of light emitting diodes and the upper housing includes a multi- position switch configured to adjust power supplied to the horizontal rows of light emitting diodes such that when alternately driven by a control signal generated by the controller). Schneider and Eom et al. are analogous because they are from the same field of endeavor which include insect traps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Schneider as modified by Child and McGowan et al. such that the at least one horizontal row of light emitting diodes comprises two horizontal rows of light emitting diodes and the upper housing includes a multi-position switch configured to adjust power supplied to the horizontal rows of light 
Schneider as modified by Child and McGowan et al. does not disclose the upper housing includes wall mounting brackets extending upwardly from the top wall. Larkin discloses the housing includes wall mounting brackets extending upwardly from the top wall (Figs. 1-3, where there are wall mounting brackets 30 extending upwardly from at least the top wall of housing 12). Schneider and Larkin are analogous because they are from the same field of endeavor which include insect traps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Schneider as modified by Child and McGowan et al. such that the upper housing includes wall mounting brackets extending upwardly from the top wall in view of Larkin, since the wall mounting brackets of Larkin could be used on the top wall of the upper housing of Schneider as modified by Child and McGowan et al. The motivation would have been to enable the device to be mounted onto a wall or flat vertical surface. This would allow for the device to be placed at any height along the wall or flat vertical surface, as desired by the user. 

Response to Arguments
Applicant's arguments, filed 12/17/2020, have been fully considered but they are not persuasive. 
In regard to the arguments against the 35 USC § 103 rejections, Schneider (U.S. Pat. 4332100) in view of Child (U.S. Pat. 7937887) and McGowan et al. (U.S. Pub. 20170006847) discloses claims 1, 5-7, and 16-17 as specified under Claim Rejections - 35 USC § 103 above. Specifically, McGowan et al. teaches a housing including a planar top wall, a planar back wall extending downward and perpendicularly to the planar top wall as shown in Paragraph [0032] and Figs. 2-4, where the device has a planar top wall 4 and a planar back wall 8 that extends downward and perpendicularly from the planar top wall 4. It would have been obvious to use the planar top wall and the planar back wall extending downward and perpendicularly to the planar top wall of McGowan et al. on the device of Schneider as modified by Child.
In regard to the arguments against the drawing objections, the drawings still fail to show the bottom wall of the upper housing in Species A (Figs. 1-4). The bottom wall is labeled as element 29 in the applicant’s specification paragraph [0035], which is only shown in Fig. 5 (a non-elected species). 
In regard to the arguments against the specification objection, it remains unclear as to whether there is a bottom wall present on the upper housing of Species A (Figs. 1-4). A bottom wall for the upper housing is not clearly visible in Species A (Figs. 1-4), and it appears that Species A only has a top wall 39 of the base housing 30 as shown in Fig. 3. The specification still recites, in Paragraph [0035], that the upper housing 20 has a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of insect traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647